Name: Commission Regulation (EEC) No 639/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain vegetables from the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade;  tariff policy
 Date Published: nan

 No L 60 / 30 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 639 / 86 of 28 February 1986 fixing for 1986 the initial quotas for imports into Portugal of certain vegetables from the Canary Islands Article 1 1 . The volumes of the initial quotas which Portugal may apply to imports of certain vegetables from the Canary Islands shall be as shown in the Annex . 2 . For the period from 1 March to 31 December 1986 , these volumes shall be reduced by one-sixth . Article 2 The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantities between the applicants . Applications for import authorizations shall be subject to the lodging of a security , to be released under the conditions determined by the Portuguese authorities as soon as the goods have been effectively imported . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 502 / 86 laying down detailed rules for quantitative restrictions on imports into Portugal of certain agricultural products from the Canary Islands ( J ), and in particular Article 3 thereof, Whereas Article 1 ( 3 ) of Regulation (EEC ) No 502 / 86 provides that the initial quotas for each product are to be fixed between 0,1 % and 0,5 % of Portugal 's average annual production , expressed in volume , during the last three years before accession for which statistics are available ; Whereas , on the basis of the information available , the application of Article 1 ( 3 ) of Regulation (EEC ) No 502 / 86 results in the quotas being fixed at the levels shown hereinafter ; Whereas Article 3 ( 2 ) ( b ) of Regulation (EEC ) 502 / 86 provides that the Portuguese authorities are to communicate to the Commission information relating to the management of the quotas ; Whereas , in order to ensure the proper management of the quotas , provision should be made for import authorizations , applications for which must be subject to the lodging of a security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , Article 3 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit , not later than the 15th of each month , the following information concerning each of the products for which import authorizations were issued in the preceding month .  the quantities cpvered by the import authorizations issued ,  the quantities imported . Article 4 This Regulation shall enter into force on 1 March 1986 .HAS ADOPTED THIS REGULATION : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Franz ANDRIESSEN Vice-President H OJ No L 54 , 1 . 3 . 1986 , p. 49 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 31 ANNEX (tonnes) CCT heading No Description Initial quotafor 1986 07.01 ex H. Onions , shallots and other :  Onions , from 1 August to 30 November 57 M. Tomatoes : ex I. From 1 November to 14 May  From 1 December to 14 May ex II . From 15 May to 31 October  From 15 May to 31 May I 150